Order entered August 18, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00537-CV

                           NAIL ROAD 1, LP, Appellant

                                           V.

                           DALLAS COUNTY, Appellee

                On Appeal from the 160th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-17321

                                       ORDER

      The clerk’s record in this appeal has not been filed because the clerk’s fee

has not been paid. By letter filed August 17, 2020, appellant informs the Court it

has not received an invoice from the district clerk’s office and notes it designated

the documents it wanted included in the clerk’s record on June 30, 2020.

Appellant states it is prepared to pay the clerk’s fee upon billing and requests we

order the district clerk to send the invoice and file the record.
      We GRANT the request to the extent we ORDER Dallas County District

Clerk Felicia Pitre to file the clerk’s record, in accordance with appellant’s June

30th designation and Texas Rule of Appellate Procedure 35.3(a), no later than

September 8, 2020. See TEX. R. APP. P. 35.3(a).

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                            /s/    KEN MOLBERG
                                                   JUSTICE